Exhibit 10.01

 

LOGO [g653045g52n29.jpg]

CADENCE DESIGN SYSTEMS, INC.

SENIOR EXECUTIVE BONUS PLAN

(Effective February 5, 2019)

 

1.

Purpose.

The purpose of the Senior Executive Bonus Plan (the “Plan”) is to motivate and
reward the individual who is serving as the Chief Executive Officer (the “CEO”)
of Cadence Design Systems, Inc. (the “Company”) and the individuals who are part
of the senior executive staff and are designated as participants by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) to participate in the Plan (collectively, the
“Executives”) in order to improve the Company’s profitability and achieve
established corporate goals of the Company. Under the Plan, an Executive may be
awarded for each fiscal year of the Company, or a portion thereof, a performance
bonus, described in Section 4 hereof.

 

2.

Eligibility.

In addition to the CEO, those individuals who are part of the senior executive
staff as determined by the Compensation Committee will be eligible to
participate in the Plan. Other than the CEO, no person is automatically entitled
to participate in the Plan in any fiscal year, or portion thereof. Participation
in the Plan during any fiscal year, or portion thereof, does not entitle an
individual to participate in the Plan or any similar plan in the future.

 

3.

Administration of the Plan.

The Plan will be administered by the Compensation Committee which will consist
of at least two independent directors of the Company who are intended to satisfy
the applicable Nasdaq Stock Market listing requirements and the applicable rules
of the U.S. Securities and Exchange Commission. The Compensation Committee will
have the sole discretion and authority to: (i) administer and interpret the
Plan; (ii) designate participants for any given performance period;
(iii) prescribe the terms and conditions of any awards granted under the Plan;
(iv) adopt rules and guidelines for the administration of the Plan that are
consistent with the Plan; and (v) interpret, amend or revoke any such rules and
guidelines. The decisions of the Compensation Committee will in every case be
final and binding on all persons having an interest in the Plan.

 

4.

Performance Bonus Amounts.

For each fiscal year, the performance bonus amount payable to each Executive
under this Section 4 will be based on a target bonus, in turn based on one or
more relevant performance criteria and the extent to which targets identified
for such criteria are realized. The Compensation Committee will, for each fiscal
year, approve the target bonus amount for each Executive, the relevant
performance criteria, the respective targets for such criteria, and the bonus
amounts payable depending upon if and the extent to which such targets are
realized, in accordance with the following rules:

 

  (i)

The relevant performance criteria may include, without limitation, either
individually or in combination, applied to the Company as a whole or to
individual units thereof, and measured either absolutely or relative to a
designated group of companies or relative to a pre-established target or a
previous year’s results (and in each case as specified on a GAAP or non-GAAP
basis, if applicable): (a) cash flow (including



--------------------------------------------------------------------------------

  measures of operating or free cash flow), (b) earnings per share (diluted or
basic), (c) earnings per share from continuing operations, (d) earnings
(including but not limited to earnings before interest, taxes, depreciation and
amortization), (e) return on equity, (f) total stockholder return, (g) return on
capital, (h) return on assets or net assets, (i) revenue or revenue growth,
(j) income or net income, (k) operating income or net operating income,
(l) operating profit or net operating profit, (m) operating margin, (n) return
on operating revenue, (o) market share, (p) customer loyalty or satisfaction as
measured by a customer loyalty or satisfaction index determined by an
independent consultant or expert in measuring such matters, (q) return on
investment, (r) stock price, (s) market capitalization, (t) cash from
operations, (u) product innovation or release schedule, (v) capital expenditure
, (w) working capital, (x) cost of capital, (y) cost reductions, (z) bookings
and segments of bookings such as net product bookings, (aa) market penetration,
and (bb) technology development or proliferation. Notwithstanding the foregoing,
the Compensation Committee retains discretion to select any other performance
criteria that it deems appropriate, whether or not listed herein. The
performance criterion established for the performance period may consist of any
objective or subjective Company-wide, unit or individual measures, whether or
not listed herein.

 

  (ii)

The Compensation Committee may adjust any evaluation of performance under any
performance criterion as it deems appropriate including, without limitation,
(A) to eliminate the effects of charges for restructurings, discontinued
operations, extraordinary items and all items of gain, loss or expense
determined to be extraordinary or unusual in nature or related to the disposal
of a segment of a business, or related to a change in accounting principle, all
as determined in accordance with the applicable accounting provisions, as well
as the cumulative effect of accounting changes; and (B) to exclude any of the
following events that occurs during a performance period: (i) asset write-downs,
(ii) litigation, claims, judgments or settlements, (iii) the effect of changes
in tax law or other such laws or provisions affecting reported results,
(iv) accruals for reorganization and restructuring programs and (v) accruals of
any amounts for payment under this Plan or any other compensation arrangement
maintained by the Company.

 

  (iii)

As determined by the Compensation Committee, in its sole discretion, any given
performance criterion may be measured over all or part of the fiscal year. The
Compensation Committee will identify in writing the target bonus and the
selected performance criteria and targets. If for any fiscal year the
Compensation Committee determines to measure the performance criterion over less
than the entire fiscal year, then the performance bonus for the fiscal year will
be the bonus calculated for such short performance period, or, if more than one
performance period per fiscal year is involved, then the sum of the bonuses
calculated separately for each short performance period ending with or within
the fiscal year.

 

  (iv)

The Compensation Committee may in its discretion direct that any performance
bonus be reduced below the amount as calculated above or decide that no payment
will be made. Further, the Compensation Committee may in its discretion increase
the amount of compensation otherwise payable to any Executive upon satisfaction
of the designated targets.

 

2



--------------------------------------------------------------------------------

5.

The Payment of Bonuses.

The bonus or bonuses for a fiscal year (including all short performance periods
ending with or within such year) will be paid as soon as practicable following
the approval of such bonuses following the end of such year or short performance
period, as the case may be (but in any event no later than the 15th day of the
third month of the calendar year following the calendar year in which the
Executive’s right to payment ceased being subject to a substantial risk of
forfeiture). Further, unless otherwise provided in a written agreement with an
Executive, the Executive must be employed by the Company on the date that bonus
payments are distributed for a fiscal year or short performance period, as the
case may be, or have terminated employment prior to that time solely on account
of death or disability. If an Executive is entitled to payment of a performance
bonus under Section 4 hereof, but was not employed by the Company for the entire
fiscal year or short performance period, as the case may be, he or she may, at
the discretion of the Compensation Committee, receive a prorated amount of the
bonus amount payable as though he or she were employed for the entire year
determined as follows: (i) if the performance period for such bonus is the
entire fiscal year, the full year bonus amount will be multiplied by a fraction,
the numerator of which is the number of days the Executive was employed by the
Company during the fiscal year and the denominator of which is the number of
days in the entire fiscal year; or (ii) if the bonus for the fiscal year
represents the bonus or sum of bonuses computed separately for each short period
within the fiscal year, then the bonus otherwise payable for each short period
will be multiplied by a fraction, the numerator of which is the number of days
the Executive was employed by the Company during such short period and the
denominator of which is the total number of days in such short period.

 

6.

Amendment and Termination.

The Compensation Committee may terminate or amend the Plan at any time, for any
or no reason, including any amendment to the Plan in order to adjust the amount
of any Executive’s bonus payments.

 

7.

Cadence Design Systems, Inc. Clawback Policy.

All amounts earned under the Plan are subject to the Cadence Design Systems,
Inc. Clawback Policy as in effect from time to time, a current copy of which may
be requested from the Company at any time, and the terms and conditions of which
are hereby incorporated by reference into this Plan.

 

8.

Section 409A of the Code.

To the extent applicable, it is intended that this Plan and any awards granted
hereunder either be exempt from the requirements of, or else comply with the
requirements of, Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and any related regulations or other guidance promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service. Any provision that would cause any award granted hereunder to
incur additional taxes under Section 409A of the Code will have no force or
effect until amended to comply with Section 409A of the Code, which amendment
may be retroactive to the extent permitted by Section 409A of the Code.

 

9.

No Right to Employment, Reelection or Continued Service.

Nothing in this Plan or a bonus granted hereunder will interfere with or limit
in any way the right of the Company to terminate any participant’s employment or
service for the Company at any time or for any reason not prohibited by law, nor
will this Plan or a bonus granted

 

3



--------------------------------------------------------------------------------

hereunder, itself confer upon any participant any right to continue his or her
employment or service for any specified period of time. Neither a bonus awarded
hereunder nor any benefits arising under this Plan will constitute an employment
contract with the Company.

 

10.

Unfunded Plan.

The Plan is intended to be an unfunded plan. Participants are and will at all
times be general creditors of the Company with respect to their bonus awards, if
any. If the Compensation Committee or the Company chooses to set aside funds in
a trust or otherwise for the payment of bonuses under the Plan, such funds will
at all times be subject to the claims of the creditors of the Company in the
event of its bankruptcy or insolvency.

 

11.

Governing Law.

The Plan and each award hereunder, and all determinations made and actions taken
pursuant thereto, to the extent not otherwise governed by the Code or the laws
of the United States, will be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

 

12.

Effective Date of Plan.

The Plan will be effective as of February 5, 2019.

 

4